Citation Nr: 9926342	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96 - 49 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an extension of a temporary total disability 
rating from November 1, 1994, through May 18, 1995, based 
upon convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 (1998).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARINGS ON APPEAL

Appellant and an associate




INTRODUCTION

The veteran served on active duty from January 1974 to July 
1989, when he was placed on the Temporary Disability Retired 
List (TDRL).  In September 1991, he was honorably discharged 
from service with severance pay.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  That decision denied entitlement 
to an extension of a temporary total disability rating beyond 
October 31, 1994, based upon convalescence under the 
provisions of  38 C.F.R. § 4.30 (1998). 

At a personal hearing held before a Hearing Officer at the RO 
in February 1996, the veteran raised the issue of a total 
disability rating based on unemployability due to service-
connected disabilities.  The veteran subsequently filed a VA 
Form 21-8940 in February 1996, and that claim was denied by 
rating decision of October 1996.  The veteran was notified of 
the denial of his claim for a total disability rating based 
on unemployability due to service-connected disabilities by 
RO letter dated November 6, 1996.  He failed to initiate a 
timely appeal of that determination, and the appeal period 
expired after one year.  

In a letter to the RO, dated in July 1998, the veteran's 
local representative asserted that the veteran had claimed 
entitlement to a total disability rating based on 
unemployability in February 1996 by submitting a VA Form 21-
8940, and that the RO had never acted upon that application 
because the veteran had subsequently been awarded a schedular 
100 percent disability rating, effective in May 1995.  It was 
contended that the claim for a total disability rating based 
on unemployability should have been considered in prior 
rating decisions.  In an RO memo to the veteran's service 
organization representative, dated in December 1998, it was 
stated that the veteran's claim for a total disability rating 
based on unemployability was received at the RO on February 
1996, and that such claim had been denied by rating decision 
of October 1996.  It was further noted that the appeal for an 
extension of a temporary total disability rating beyond 
October 31, 1994, based upon convalescence under the 
provisions of  38 C.F.R. § 4.30 (1998) had been perfected and 
was pending certification to the Board.  Thereafter, the 
veteran's local and national service organization 
representatives continued to address the issue of entitlement 
to a total disability rating based on unemployability due to 
service-connected disabilities.  

Governing regulations provide that a claimant must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year of the date that such 
agency mails notice of the determination to him or her.  
Otherwise, the determination will become final.  The date of 
mailing of the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been filed.  
38 U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 20.302 (1998).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination. 38 U.S.C.A. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 20.304 (1998).  

The issue of entitlement to a total disability rating based 
on unemployability due to service-connected disabilities is 
not currently on appeal.  Because of the veteran's failure to 
file a timely Notice of Disagreement with the rating decision 
of October 1996, the denial of his February 1996 claim has 
become final.  In addition, the veteran currently has a 
schedular 100 percent disability evaluation for service-
connected major depression, effective in May 1995.  With 
respect to the issue of a total rating based on 
unemployability, the Board notes, without deciding, that a VA 
General Counsel Opinion (VAOPGCPREC 6-99), dated June 7, 
1999, stated, inter alia, that because a 100 percent 
schedular rating and a total disability rating under  
38 C.F.R. Part 4, § 4.16(a) each reflect unemployability, if 
an individual has a 100 percent schedular rating, a 
determination that the individual is unemployable as a result 
of service-connected disabilities under § 4.16(a) is 
unnecessary to adequately compensate the individual and is 
superfluous.  In other words, VA can find the veteran to be 
totally disabled either under the rating schedule or, if the 
veteran does not meet the criteria for a 100 percent 
schedular rating but is in fact unemployable, under 
§ 4.16(a).  

Accordingly, it was held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100 percent rating is already in effect for another 
service-connected disability.  It was further held that no 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent under the rating schedule and 
another, separate disability rated totally disabling due to 
individual unemployability under  38 C.F.R. Part 4, 
§ 4.16(a).  Further, the availability of additional 
procedural protections applicable under  38 C.F.R. § 3.343(c) 
in the case of a total disability rating based on 
unemployability would not provide a basis for consideration 
of a rating under 
§ 4.16(a) where a veteran already has a service-connected 
disability rated 100 percent disabling under the rating 
schedule.  See VAOPGCPREC 6-99.

At his personal hearing held before a Hearing Officer at the 
RO in February 1996, the veteran withdrew his appeal for a 
rating in excess of  40 percent for degenerative disc disease 
of the lumbar spine, L4-5.  Further, in May 1997, the veteran 
initiated and subsequently perfected an appeal as to the 
propriety of the reduction of a 60 percent disability 
evaluation for service-connected degenerative disc disease of 
the cervical spine, C5-C6, C6-C7, with right posterior disc 
herniation at C7, postoperative, to a 20 percent evaluation 
by rating decision of May 1997.  After a personal hearing in 
November 1997, a Hearing Officer's decision of March 1998 
increased the rating for that disability to 30 percent, 
effective on the date of reduction.  Thereafter, a letter 
from the appellant, received in June 1999, stated that he 
agreed with the 30 percent rating assigned for his cervical 
spine disability, and did not request appellate review of the 
evaluation for that disability.  

Based upon the foregoing, the Board limits its consideration 
herein to the single issue of entitlement to an extension of 
a temporary total disability rating based on convalescence 
under the provisions of  38 C.F.R. Part 4, § 4.30 from 
November 1, 1994, through May 18, 1995.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  On June 14, 1994, the veteran underwent an anterior C6-7 
diskectomy with anterior cervical fusion using a left 
anterior iliac crest bone graft; he was discharged from the 
hospital on June 17, 1994.  

3.  A rating decision of January 1995 granted service 
connection for the veteran's cervical spine disability, 
effective May 10, 1994, evaluated as 20 percent disabling; 
assigned a temporary total disability rating based on surgery 
and convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30, effective June 17, 1994; and restored his 20 percent 
pre-hospitalization rating, effective August 1, 1994.

4.  On appeal, a rating decision of May 1995 extended the 
veteran's temporary total disability rating based on 
convalescence under  38 C.F.R. Part 4, § 4.30 through October 
31, 1994, and his pre-hospitalization rating of 20 percent 
was restored, effective November 1, 1994. 

5.  Medical and other evidence contained in the record 
establishes the clinical presence of severe postoperative 
residuals of the surgical fusion of the veteran's cervical 
spine performed on June 14, 1997; a CT scan in March 1996 
revealed that his C6-7 cervical fusion had not united, and 
that only scar tissue was present, without a solid union, 
resulting in graft collapse, frank instability, and 
compression of the spinal cord and nerve roots.  


CONCLUSION OF LAW

The veteran's temporary total disability rating based on 
convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 warrants extension throughout the period from November 
1, 1994 through May 18, 1995.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4, § 4.30 (a) and (b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim for extension of a 
temporary total disability rating based on convalescence 
under the provisions of  38 C.F.R. Part 4, § 4.30 is 
plausible and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that he has suffered an increase in disability.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  We further find that the 
facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  On appellate 
review, the Board sees no areas in which further development 
might be productive.

I.  Evidentiary and Procedural History

A hospital summary, operative records, and treatment notes 
from the University of Nebraska Medical Center show that the 
veteran was diagnosed preoperatively with a C6-7 herniated 
disc with right radiculopathy; that he underwent an anterior 
C6-7 diskectomy with anterior cervical fusion using a left 
anterior iliac crest bone graft on June 14, 1994; and that he 
was discharged to home on June 17, 1994.  At the time of 
hospital discharge, clinical notes showed that the veteran 
would need six weeks for recovery before returning to work, 
and that he would be reevaluated in six weeks.  He was 
instructed to wear a Philadelphia collar at home and in his 
automobile, and not to return to work prior to his evaluation 
on August 3, 1994.  

A rating decision of December 1994 granted service connection 
for degenerative disc disease of the cervical spine, C5-6 and 
C6-7, with right posterior disc herniation at C6-7, evaluated 
as 20 percent disabling from May 10, 1994.  Effective June 
17, 1994, a temporary total disability rating was assigned 
based upon surgery and convalescence under the provisions of  
38 C.F.R. Part 4, § 4.30; and his pre-hospitalization rating 
of  20 percent was restored, effective August 1, 1994.  

A report of follow-up evaluation of the veteran's cervical 
spine disability in August 1994 showed that the veteran was 
without pain and doing well; that X-ray studies revealed a 
normal alignment of the cervical spine; and that the fusion 
appeared to be healing well, although healing was not 
completed.  Because of the incomplete healing of the fusion, 
the continued need for the Philadelphia collar, and the 
possibility of injury at work, the veteran was instructed not 
to return to work until he had been reevaluated after Labor 
Day.  

A September 1994 letter from the veteran's surgeon shows that 
the veteran was doing well postoperatively; that he 
experienced limitation of motion and soreness and stiffness 
in the neck area due to wearing the cervical collar; that he 
should not lift weights over 20 pounds or risk being exposed 
to trauma or pushing and shoving, and should not do bending, 
stooping or crawling activities currently or for the next six 
months.  

Physical therapy notes dated in September and October 1994 
show that the veteran, after briefly doing well 
postoperatively, experienced an increase in neck pain and 
tingling in his upper extremities after holding weights while 
being X-rayed.  He was in acute pain, had a very minimal 
range of motion, pain on motion, tenderness to touch, and 
muscle spasms in the left upper cervical region on palpation.  
It was indicated that he had returned to work the previous 
day, but found it very difficult to sit and do his job.  He 
was given a note stating that he would benefit from not going 
to work that day.  X-ray studies of the cervical spine 
revealed an anterior cervical fusion at C6-7 with normal 
alignment, a slightly decreased amount of lucency over the 
superior end plate of the C7 vertebra suggestive of further 
incorporation of the graft material, and mild degenerative 
disc disease at the C5-6 level.  An entry dated the following 
day showed continued neck pain and shoulder discomfort.  One 
week later, he was found to have neck and upper back spasms; 
marked spasms of the trapezius muscles, bilaterally; and 
limitation of cervical motion.  It was noted that he had been 
placed on light duty and continued to work on a daily basis, 
but had daily therapy and could not last through the day at 
work.  The assessment was status post cervical spine fusion 
and laminectomy, C5-6, with resultant muscle spasm.  Progress 
notes dated in October 1994 indicated that the veteran was 
not improving, and that he experienced increased pain 
radiating into his arms, bilaterally, and a "catching" in 
his neck.  No improvement of range or motion or decrease in 
pain was found, and additional symptoms were observed.  

A report from the veteran's surgeon, dated in October 1994, 
stated that the veteran had sustained additional injury while 
being X-rayed holding weights, with a lot of subsequent 
paraspinous cervical muscle spasm and upper extremity 
symptomatology.  Examination revealed a limited range of 
cervical motion, and posterior paraspinous muscle spasm.  The 
examiner indicated that he was going to keep the veteran off 
work, give him Valium for muscle spasms, and discontinue 
therapy pending a further evaluation and additional MRI 
scans.  He also requested a Functional Capacity Assessment.  
An order from the veteran's physician, dated October 5, 1994, 
stated that the patient might be off work for an undetermined 
time while being reviewed.  An annotation to this note by the 
veteran stated that he had only worked three days prior to 
being given the note.  An MRI scan in October 1994 revealed 
postoperative fusion at C6-7 with signal changes in the 
inferior end plate of C6 and the superior end plate of C7 of 
water intensity, most likely of postoperative etiology.  
There was moderate right neural foraminal narrowing at C5-6 
secondary to uncinate osteophytosis, with a normal signal in 
the spinal cord.  A report of electromyographic (EMG) testing 
in November 1994 showed normal findings.  

Progress notes dated in December 1994 show that the veteran 
continued to have pain in his upper back, and that he had 
trouble understanding his limitations at work.  He asked that 
his last MRI be again reviewed.  He had undergone a 
Functional Capacity Assessment, and was scheduled to began a 
program in the Pain Management Clinic in the coming month.  
Examination revealed a limited range of cervical flexion, 
extension, and lateral rotation.  Although his surgical scar 
had healed nicely, there was tenderness over the trapezius 
and sternocleidomastoid muscles, bilaterally, particularly in 
his right trapezius on rotational movement to the left and on 
flexion and contraction.  Upper extremity tone, strength, and 
reflexes were symmetrical.  The assessment was status post 
cervical neck surgery, C6-7

A letter from the veteran's surgeon, dated in December 1994, 
stated that the veteran continued to complain vigorously of 
posterior paraspinal pain, discomfort, stiffness, and 
soreness since lifting weights while having postoperative X-
rays taken in August 1994.  Examination disclosed a 
limitation of cervical motion, discomfort due to stiffness, 
and no neurological findings.  The reporting physician stated 
that the veteran had experienced chronic pain since his 
cervical fusion in June 1994, and that he was being referred 
to the Pain Management Center.  In response to an inquiry 
from a rehabilitation specialist in January 1995, the 
reporting physician stated that the date that the veteran 
could return to work was undetermined.

A report of psychological testing conducted at the Pain 
Management Center in February 1995 disclosed diagnoses which 
included chronic upper back and right shoulder and arm pain, 
and vocational impairment.  A summary of the veteran's 
treatment in that clinic from February through March 1995 
shows that the veteran completed the program and that he was 
found able to pursue vocational options at the time he 
completed treatment, as long as he continued to use healthy 
pain management strategies.  During the program, he continued 
to seek other employment because he believed that he would 
have difficulty in continuing his work as a correctional 
department officer.  He subsequently returned to the clinic 
with continued cervical pain, headaches, and numbness and 
tingling in the left upper extremity to the fingers.  

A letter from the veteran's physician, dated in March 1995, 
stated that the veteran could not return to full duty; that 
he should be given light duty only; and that he should be 
given an altered schedule in order to accommodate his need 
for therapy in the late afternoons.  An annotation to this 
letter by the veteran stated that he had only worked a half-
shift for the past week.  

A letter from the veteran's surgeon, dated in April 1995, 
stated that the veteran was not doing well; that he had been 
referred to a Pain Management Center, where he learned some 
coping strategies and completed the program; and that he had 
returned to work on a light-duty basis six hours a day.  A 
note from another physician to the veteran's employer stated 
that the veteran should refrain from work until he could 
evaluate his headaches and cervical pain in May 1995.  An 
annotation to that note by the veteran stated that he had 
only worked one week on a half-time shift as of the date of 
that note.  The veteran was admitted to inpatient 
hospitalization on May 1, 1995, and placed in the partial 
hospitalization program on May 19, 1995.  Treatment records 
dated from May through July 1995 show that the veteran 
continued to be seen for cervical pain, headaches, and 
numbness and tingling throughout the left upper extremity to 
the fingers.  

A rating decision of May 1995 extended the veteran's 
temporary total disability rating based on surgery and 
convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 through October 31, 1994. 

A July 1995 letter from another physician treating the 
veteran stated that he had only worked two weeks out of the 
last year, and that it was not clear whether he would ever be 
able to return to work at the correctional center because of 
his frustration and anger at not being able to perform his 
work.  A July 1995 letter from another private physician 
treating the veteran stated that the veteran continued to 
complain about problems with pain, popping, aching, and 
catching in his cervical spine despite his cervical fusion 
one year previously, as well as headaches and continued 
muscle pain in the support muscles of the neck.  It was noted 
that the veteran had not been able to consistently work at 
his employment during the last year.  The reporting physician 
indicated that reports of MRI studies in May 1994 and in 
October 1994 had been reviewed, together with X-rays, and 
expressed the opinion that the veteran's cervical spine 
fusion was intact.  He stated that repeating the MRI of the 
cervical spine to show the stability of the veteran's 
cervical fusion might relieve his anxiety and help restore 
him to the workforce.  

In August 1995, the veteran requested extension of his 
temporary total disability rating based on surgery and 
convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 beyond October 31, 1994.  A rating decision of 
September 1995 denied that claim, and the veteran submitted a 
Notice of Disagreement, asserting that he was entitled to an 
extension under § 4.30 because he had been unable to work due 
to complications and pain stemming from his surgery.  

A report of VA orthopedic examination, conducted in September 
1995, cited the veteran's history of a cervical fusion with 
iliac crest bone grafting, and subsequently being unable to 
return to employment for a period greater than two weeks.  He 
complained of pain radiating upward from the base of his 
neck, causing headaches, as well as pain radiating between 
his shoulder blades and into the upper extremities.  
Examination revealed limitation of cervical motion in all 
planes, and a 4/5 diffuse weakness in the deltoids, biceps, 
triceps, wrist extensors and flexors, bilaterally, worse on 
the right.  Although an MRI of the lumbar spine was 
scheduled, no MRI or X-rays of the cervical spine were 
obtained.  The only MRI of the cervical spine reviewed was 
prior to the veteran's cervical fusion.  The clinical 
impression was cervical degenerative disc disease, with an 
abnormal upper extremity examination not specific to a 
single-level C6-7 radiculopathy.  It was further stated that 
degenerative disc disease of the cervical spine often causes 
muscle spasm of the cervical musculature with secondary 
headaches.  

A rating decision of November 1995 granted service connection 
for major depression as secondary to the veteran's service-
connected degenerative disc disease of the cervical and 
lumbar spine; and assigned a schedular 100 percent disability 
rating for that condition.  The effective date for the grant 
of service connection for major depression was subsequently 
established as May 19, 1996.

A personal hearing was held before a Hearing Officer at the 
RO in February 1996.  The veteran testified in support of his 
claim for an extension of his temporary total disability 
rating under § 4.30 due to surgery and convalescence, stating  
that he had been unable to work due to complications and pain 
stemming from his surgery.  He called attention to statements 
from his physicians ruling out a return to work or 

placing restrictions and limitations upon the kind of work he 
could perform and the duration of his daily activities.  He 
testified that he was unable to perform the duties of his 
employment; that he was only marginally employed; and that he 
tried on several occasions to return to work, but was advised 
that a return to his employment would jeopardize the healing 
process of his cervical fusion.  He stated that his cervical 
condition had gotten worse, not better, since his spinal 
fusion; that he experienced muscle weakness in his upper 
extremities; chronic upper back and right shoulder and arm 
pain; and that his muscle spasms were almost constant.  His 
companion offered her testimony in support of his claims.  
The veteran testified that a physician had recently told him 
that his cervical fusion was healing "really well" in part, 
while another area was not healing, and that he should see a 
specialist concerning this.  In summary, it was argued that 
the veteran had been unable to work since his cervical fusion 
in June of 1994.  A transcript of the testimony is of record.  

A Hearing Officer's decision, dated in August 1996, denied an 
extension of the veteran's temporary total disability rating 
based on surgery and convalescence under the provisions of  
38 C.F.R. Part 4, § 4.30 beyond October 31, 1994.  

In a letter from the veteran, received in August 1996, he 
stated that his cervical fusion had never healed; that he was 
compelled to undergo another procedure in April 1996 in order 
to repair the failed cervical fusion; and that he was upset 
that he was never told that the fusion failed to heal.  

A letter to the veteran from a private physician, dated in 
March 1996, stated that he had reviewed a report of a March 
1996 CT scan of his cervical spine; that such clearly showed 
that his cervical fusion of the C6-7 had not united; and that 
there was strictly scar tissue there, instead of a solid 
union.  He stated that additional study would be required to 
assess the extent of spinal cord and nerve root compromise at 
C6-7 and at C5-6.  Additional records from that physician, 
dated in March 1996, cited the veteran's statement that he 
had tried to return to work on four 
occasions, but was unable to tolerate those activities and 
return to his previous  employment.  A review of the 
veteran's records shows that X-ray studies of the 
operative site in June 1994 revealed a C6-7 diskectomy and 
fusion with a tricortical graft, although the anterior cortex 
of the anterior graft was displaced anterior to the end 
plates of C6-7 and there was significant C5-6 disc space 
narrowing with anterior and posterior osteophytes.  Another 
X-ray, taken in August 1994, showed that the anterior 
cervical fusion appeared to have gone on to fusion of the C6 
end plate.  There was still incomplete incorporation at C7, 
and a mild collapse of the disc space.  X-ray in September 
1994 revealed that there did not appear to be full 
consolidation of the C7 graft interface.  Radiographic 
studies conducted in February 1995 showed frank 
pseudoarthrosis at C6-7, with some minor graft collapse and 
posterior graft extrusion.  CT scans of the veteran's lower 
cervical spine in March 1996 clearly disclosed that his C6-7 
fusion was not consolidated.  It was determined that the 
veteran had a failed cervical fusion, with X-ray evidence of 
cervical pseudoarthrosis at C6-7, signs of graft collapse, 
and possible foraminal encroachment.  In addition, he had 
significant degenerative changes and spinal cord and nerve 
root compression at C5-6 which required surgical intervention 
as well as a revision of the previous diskectomy at C6-7.  

An April 1996 operative report shows that the C6-7 level was 
explored; that the area of pseudoarthrosis was found between 
the graft and the C6 inferior end plate,
with frank instabilities present; that a partial 
vertebrectomy was performed to include the grafted portion of 
the bone in the superior end plate of C7; and that 
satisfactory decompression of the spinal cord and nerve roots 
was achieved, including resection of the posterior long 
ligament.  Thereafter, distraction was maintained, and the 
graft was shaped to maintain distraction at this level and 
placed, achieving excellent stabilization.  

An Employer's Statement (VA Form 21-4192, received in October 
1996, showed that the ending date of the veteran's employment 
was March 11, 1996; that he had last worked on October 22, 
1995; that his last paycheck was for $116.48; and that he had 
lost 11 and 1/2 months due to illness out of the last 12 
months.  



II.  Analysis

The Board has carefully considered the veteran's claim for an 
extension of his temporary total disability rating based on 
surgery and convalescence under the provisions of  38 C.F.R. 
Part 4, § 4.30, to include the period from November 1, 1994 
through May 18, 1995, the day prior to assignment of a 100 
percent schedular evaluation for his major depression 
secondary to cervical and lumbar degenerative disc disease.  

In addition to the 100 percent schedular for major 
depression, service connection is currently in effect for low 
back pain with degenerative disc disease, L4-5, evaluated as 
60 percent disabling from November 1996; for cervical 
degenerative disc disease, C5-6 and C6-7, with right 
posterior disc herniation at C6-7, status post cervical spine 
repair, evaluated as 30 percent disabling from August 1, 
1996; for chronic musculoskeletal headaches, evaluated as 30 
percent disabling from November 1996; chronic musculoskeletal 
heaches, eva;uated as 30 percent disabling from November 11, 
1996; and for bilateral defective hearing, tinnitus, scars 
over the right iliac crest post bone harvesting for cervical 
fusion, scars over the left iliac crest post bone harvesting 
for cervical fusion, and for impotency, each evaluated as 
noncompensably disabling.  In addition, the veteran is also 
in receipt of special monthly compensation for lost of a 
creative organ under  38 U.S.C.A. § 1114(k) and  38 C.F.R. 
§ 3.350(a), and for a single disability rated as 100 percent 
and another disability independently rated at 60 percent or 
more under  38 U.S.C.A. § 1114(s) and  38 C.F.R. § 3.350(i).  

As noted, on June 14, 1994, the veteran underwent surgery to 
fuse his cervical spine at the C6-7 level due to degenerative 
disc disease.  He was initially granted a temporary total 
disability rating based on surgery and convalescence under  
38 C.F.R. Part 4, § 4.30, commencing June 17, 1994, and 
continuing through July 1994.  Subsequently, his temporary 
total disability rating based on surgery and convalescence 
was extended through October 31, 1994.  His claim for a 
further 


extension of his temporary total disability rating based on 
convalescence, to include the period from November 1, 1994 
through May 18, 1995, when he was granted a schedular 100 
percent rating for major depression, was denied, giving rise 
to this appeal.  

VA's Schedule for Rating Disabilities provides, in pertinent 
part,  that:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section, effective the date of 
hospital admission or outpatient treatment, and continuing 
for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
Sec. 3.105(e) of this chapter.  Such total  rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:
    (1) Surgery necessitating at least one month of 
convalescence (effective as to     outpatient surgery 
March 1, 1989.)
    (2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited). (Effective as to outpatient 
surgery March 1, 1989.)
    (3) Immobilization by cast, without surgery, of one major 
joint or 
more.


A reduction in the total rating will not be subject to Sec. 
3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:
    (1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may 
          be made under paragraph (a) (1), (2) or (3) of this 
section.
    (2) Extensions of 1 or more months up to 6 months beyond 
the initial 
6 months period may be made under paragraph (a) (2) or 
(3) of this 
section upon approval of the Adjudication Officer.  

38 C.F.R. Part 4, § 4.30 (1998).

The Board notes that the record in this case demonstrates 
that in June 1994, the veteran underwent a surgical fusion of 
his cervical spine which necessitated at least one month of 
convalescence.  Further, the veteran experienced severe 
postoperative residuals following his surgery.  The examples 
of severe postoperative residuals set forth in the regulation 
which are sufficient to warrant an extension of a temporary 
total rating based on convalescence for 1, 2, or 3 months 
include incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, and application of 
a body cast.  The Board notes that the record shows that the 
veteran was obliged to wear a Philadelphia collar through 
September 1994.  

In addition to the provisions cited immediately above,  
38 C.F.R. Part 4, § 4.30(b) provides that extensions of 1, 2 
or 3 months beyond the initial 3 months may 
be made under paragraph (a) (1), (2) or (3) of this section; 
and that extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph (b) 
(2) or (3) of this section upon approval of the Adjudication 


Officer.  In this particular case, the Adjudication Officer 
exercised his discretion not to act to extend the veteran's 
total disability rating based on convalescence under 
38 C.F.R. Part 4, § 4.30 beyond October 31, 1994.  

The Board finds that the veteran experienced severe 
postoperative residuals of a cervical fusion at C6-7 
following his surgery on June 17, 1994; that such residuals 
consisted of a failed cervical fusion, with X-ray evidence of 
cervical pseudoarthrosis at C6-7, signs of graft collapse, 
possible foraminal encroachment, and frank instabilities, 
requiring a partial vertebrectomy at C7 to achieve 
decompression of the spinal canal and the nerve roots at that 
level.  The Board finds that the cited postoperative 
residuals of a failed cervical fusion, including failure to 
achieve a solid union and resulting graft collapse and 
pressure on the nerve roots, is at least as severe a 
postoperative residual as an incompletely healed surgical 
wound or the therapeutic immobilization of one major joint or 
more.  The RO's termination of the appellant's temporary 
total rating based on convalescence under the provisions of  
38 C.F.R. Part 4, § 4.30 because the veteran had "returned 
to work" in October 1994 is inconsistent with the medical 
and other evidence in this case.  In fact, the evidence shows 
that the veteran unsuccessfully attempted on at least four 
occasions to return to his former employment, despite the 
fact that he was repeatedly instructed by his attending 
physicians not to resume his normal employment, to remain on 
light duty, and to work half shifts because of his 
postoperative residuals of failed cervical fusion.  It was 
further noted that the veteran is shown to have worked for a 
total of only two weeks subsequent to his cervical fusion in 
June 1994.  

For the reasons stated, the Board finds that the appellant is 
entitled to an extension of his temporary total disability 
rating based on convalescence under the provisions of  
38 C.F.R. Part 4, § 4.30(a)(1) and (2) and (b)(2) from 
November 1, 1994 through May 18, 1995, the date of assignment 
of his schedular 100 percent evaluation for major depression.

ORDER

Entitlement to a temporary total disability rating based on 
convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30 from November 1, 1994 through May 18, 1995, is 
granted.


		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals

 

